UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EUGENE ROSS COUSINS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:06-cr-00008-GEC-RSB-1; 5:15-cv-80858-GEC-RSB)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Ross Cousins, Appellant Pro Se.    Grayson A. Hoffman,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eugene Ross Cousins seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.              The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                 Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Cousins has not made the requisite showing.           Accordingly, we deny

a certificate of appealability and dismiss the appeal.

     Additionally,   we   construe       Cousins’   notice   of   appeal   and

informal brief as an application to file a second or successive

§ 2255 motion.   United States v. Winestock, 340 F.3d 200, 208 (4th



                                     2
Cir. 2003).   In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing evidence
     that no reasonable factfinder would have found the
     movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court, that
     was previously unavailable.

28 U.S.C. § 2255(h).    Cousins’ claims do not satisfy either of

these   criteria.   Therefore,   we   deny   authorization   to   file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                              DISMISSED




                                  3